   Case: 1:15-cr-00322-SL Doc #: 80 Filed: 04/13/21 1 of 2. PageID #: 493


                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )        CASE NO. 1:15-cr-322-1
                                              )
                        PLAINTIFF,            )        JUDGE SARA LIOI
                                              )
 vs.                                          )
                                              )        ORDER ON VIOLATION OF
                                              )        CONDITIONS OF SUPERVISED
 RUSSELL C. BOWERS,                           )        RELEASE
                                              )
                        DEFENDANT.            )


       A violation report was filed in this case on March 11, 2021. The Court referred this

matter to Magistrate Judge Kathleen B. Burke to conduct appropriate proceedings and to

file a report and recommendation. Magistrate Judge Burke reported that a supervised

release violation hearing was held on March 11, 2021. The defendant admitted to the

following violation:

       1. Self-Reported Illicit Drug Use;
       2. New Law Violation of Disorderly Conduct/Intoxication;
       3. Failure to Complete Residential Substance Use Treatment Program.


       The magistrate judge filed a report and recommendation on March 25, 2021, in

which the magistrate judge recommended that the Court find that the defendant has violated

the conditions of his supervised release as set forth in the violation report.

       A final supervised release violation hearing was conducted on April 13, 2021.

Present were the following Assistant United States Attorney Brian McDonough,

representing the United States; Attorney John Luskin representing the defendant; the

defendant, Russell C. Bowers; and United States Probation Officer Matti Liebler.
    Case: 1:15-cr-00322-SL Doc #: 80 Filed: 04/13/21 2 of 2. PageID #: 494


        No objections were filed to the report and recommendation of the magistrate judge.

Upon review, the Court adopts the report and recommendation of the magistrate judge and

finds the defendant to be in violation of the terms and conditions of his supervised release

as set forth in the violation report.

        IT IS ORDERED that the defendant's term of supervised release is revoked, and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of 90 days

with credit for time served.

        If defendant remains at Lake County Jail to complete his custody term, it is

recommended that he be permitted to participate in the 30-day treatment program offered

at the facility.

        Following release from BOP custody, the defendant shall be placed on Supervised

Release for a period of 33 months under the same terms and conditions originally imposed

and the following additional condition: the defendant will transition to a residential

treatment program (ideally with a mental health treatment component, as well as a

substance abuse treatment component) approved by his U.S. Probation Officer, for up to 6

months, as directed by his U.S. Probation Officer.



        IT IS SO ORDERED.


 Dated: April 13, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                             2
